United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2615
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                           Froylan Pedroza-Guadarrama

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                             Submitted: April 14, 2015
                               Filed: April 17, 2015
                                   [Unpublished]
                                  ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

     Froylan Pedroza-Guadarrama directly appeals the sentence the district court1
imposed in his criminal case. Pedroza pleaded guilty to conspiring to distribute and


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
possess with the intent to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A), and 846. In the written plea agreement, he waived the right to appeal his
sentence on any ground except for ineffective assistance, prosecutorial misconduct,
or an illegal sentence. In a brief filed under Anders v. California, 386 U.S. 738
(1967), counsel argues that the district court erred in calculating the drug quantity
attributable to Pedroza. In a pro se supplemental brief, Pedroza raises additional
arguments that trial counsel was ineffective for failing to properly litigate his
objection to the drug quantity, and that the district court erred in denying his request
for a minor-role reduction.

       After careful review, we enforce the appeal waiver and dismiss this appeal. See
United States v. Boneshirt, 662 F.3d 509, 515 (8th Cir. 2011) (de novo review);
United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc) (appeal-waiver
rule). The drug-quantity and minor-role-reduction issues fall within the scope of the
waiver; Pedroza knowingly and voluntarily entered into the plea agreement and
waiver, as the magistrate2 reviewed both with Pedroza, who indicated that he had
reviewed the agreement with counsel, understood its terms, and voluntarily pleaded
guilty, see Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997) (defendant’s
statements during plea hearing carry strong presumption of verity); and enforcing the
waiver would not result in a miscarriage of justice, see Andis, 333 F.3d at 891-92
(outlining narrow miscarriage-of-justice exception to appeal-waiver rule; allegation
that sentencing court misapplied Sentencing Guidelines or abused its sentencing
discretion is not subject to appeal in face of valid appeal waiver). Further, the record
is insufficiently developed to consider Pedroza’s ineffective-assistance claim on direct
appeal. See United States v. Woods, 717 F.3d 654, 657 (8th Cir. 2013) (ineffective-
assistance claims are usually best litigated in collateral proceedings, and this court
considers such claims on direct appeal only if record has been fully developed,


      2
      The Honorable Matt J. Whitworth, United States Magistrate Judge for the
Western District of Missouri.

                                          -2-
counsel’s error is readily apparent, or to not act would amount to plain miscarriage of
justice). An independent review of the record under Penson v. Ohio, 488 U.S. 75, 80
(1988), reveals no nonfrivolous issues outside the scope of the appeal waiver.

       Accordingly, the appeal is dismissed. Pedroza’s pro se motion to appoint new
counsel is denied. Counsel’s motion to withdraw is granted, subject to counsel
informing appellant about the procedures for seeking rehearing from this court and for
filing a petition for writ of certiorari.
                         ______________________________




                                         -3-